Citation Nr: 1343410	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-02 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals, acute anterior myocardial infarction (claimed as heart attack).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1982 to August 1985 and in the United States Air Force Reserve from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The record indicates the Veteran suffered a myocardial infarction on April 24, 2005.  The RO denied the claim for service connection on the grounds that the Veteran's condition did not occur while he was on active duty, nor did it occur when the Veteran was on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  The claims folder does not contain personnel records documenting the Veteran's status of ACDUTRA or INACDUTRA during the pertinent period of time.  The Board finds that VA has not made sufficient attempts to verify the specific dates and corresponding types of the Veteran's Reserve military service.  Therefore, the claim must be remanded for VA to make such efforts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Additionally, the Board notes that the Veteran submitted new medical evidence that raises a possible link between the Veteran's active duty service, and stress therein, and his heart disorder, namely private treatment records from August 2012 to May 2013.  Thus, a new VA examination is necessary to account for this evidence.

On remand, the RO should verify the Veteran's ACDUTRA and INACDUTRA service for the following periods: April 20, 2005 to April 27, 2005.  Following that, the Veteran should be afforded a VA examination to determine the extent and etiology of his heart disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA for the following period: April 20, 2005 to April 27, 2005.  Reports of retirement points do not contain the necessary information in this regard.

Additionally, please ensure that all outstanding service personnel and medical records from Air Force Reserve service from February 2004 through June 2011 are associated with the claims file.

All efforts to obtain these records should be fully documented.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's heart disorder should be obtained.  All records received should be associated with the claims file.

3.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from any other treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Once all other development has been completed, afford the Veteran a VA examination to determine the nature and etiology of his heart disorder.  The claims folder, as well as a copy of this remand, must be made available to the examiner for review in conjunction with this examination.  All relevant Virtual VA and VBMS records must be reviewed as well.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following evaluation of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, identify all diagnoses associated with the Veteran's heart.  For each diagnosed heart disorder, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that such heart disorder is etiologically related to the Veteran's period of active duty from February 2003 to February 2004, or any corroborated period of ACDUTRA/INACDUTRA.  The rationale for all opinions expressed must be provided.  

5.  After undertaking any additional development necessary in light of the evidence received, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


